DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 17, 10, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Sugahara (US 20200241796)

Claim 1. Harada discloses A storage device comprising (e.g., NAND type flash memory 10, 0044, Fig. 2): 

a memory cell array configured to store data (e.g., memory cell array 11, 0044 Fig. 2); 
a control circuit configured to process the data  stored in the memory cell array in accordance with a command transmitted from a controller (e.g., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2; command register 15C, to perform a write operation, a read operation and so on of data, 0052 Fig. 2) (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054); and 

Harada does not disclose, but Sugahara discloses 
	a command register  comprising a first register and a second register (eg., register module 12, 0050), wherein 
	the first register is configured to store a data output command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2),
	 the second register is configured to store a cache read command sequence or a data output command sequence (eg.,  second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2), and
	 the cache read command sequence and the data output command sequence are transmitted from a controller (eg., command CMD that is received from the input/output circuit 10, 0055, 0056; received from the controller 200, 0042); and
	 a control circuit configured to execute a cache read operation or a data output operation (eg., logical control circuit 11 controls the input/output circuit 10 and the sequencer module 16 in accordance with the received signal., 0048, Fig. 2).

the control circuit executes the cache read operation according to the cache read command sequence when the second register stores the cache read command sequence (eg., semiconductor memory device 100 executes a write operation or a read operation, 0042); 
the first register stores the data output command sequence when the data output command sequence is transmitted from the controller and the second register stores the cache read command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2; second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2) ;
the control circuit is conficured to execute the data output operation according to the data output command sequence after execution of the cache read operation is completed (eg., Relationship Between Read Page and Reading Order of Data,.. FIG. 9, in the read operation, the semiconductor memory device 100 reads data of the lower page in one physical plane PBP, and in parallel reads data of the upper page in the other physical plane PBP. 0138-0142; the read operation of the upper page of the word line WL0 is executed in the physical plane PBP (2N+1), and the read data is stored in the data register 23., 0143; When the operation of outputting data “Dout (L)” of the lower page corresponding to the first read instruction is completed while the read operations AR and BR are being executed, the data input/output circuit 10b continues executing the operation of outputting the data “Dout (U)” of the upper page corresponding to the first read instruction, 0197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).

Claim 3. 
Harada does not disclose, but Sugahara discloses 
		
the first register stores the data output command sequence when the second register stores the cache read command sequence and the data output command sequence is transmitted while the control circuit executes the  cache read operation (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2; second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2) ;
and the first register is configured to transfer the data output command sequence to the second register and the second register stores the  data output command sequence after an execution of the cache read operation is completed (eg., When the operation of outputting data “Dout (L)” of the lower page corresponding to the first read instruction is completed while the read operations AR and BR are being executed, the data input/output circuit 10b continues executing the operation of outputting the data “Dout (U)” of the upper page corresponding to the first read instruction, 0197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).

Claim 17. Harada does not disclose, but Sugahara discloses 
wherein the data output command sequence is transmitted from the controller after transmission of the cache read command sequence (eg., When the read operation CR corresponding to the first read instruction (the operation of reading the upper page in the physical plane PBP (2N+1)) is completed while the data input/output circuit 10b is outputting the data “bout (L)” of the lower page corresponding to the first read instruction, the sequencer module 16 (second sequencer 16b) starts the read operation corresponding to the reserved second read instruction in the physical plane PBP (2N+1). , para 0219).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, and  Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).


Claim 10.. Harada discloses A method for a system comprising a storage device and a controller (e.g., NAND type flash memory 10, 0044, Fig. 2):, 
the storage device comprising a memory cell array configured to store data and a control circuit configured to read the data stored in the memory ceil array in accordance with the command (e.g., memory cell array 11, 0044 Fig. 2;., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2), the method comprising:

Harada does not disclose, but Sugahara discloses 
	a command register  comprising a first register and a second register (eg., register module 12, 0050), wherein 
	wherein the first register is configured to store a data output command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2),
	 the second register is configured to store a cache read command sequence or a data output command sequence (eg.,  second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2), and
	 the cache read command sequence and the data output command sequence are transmitted from a controller (eg., command CMD that is received from the input/output circuit 10, 0055, 0056; received from the controller 200, 0042); and
	 a control circuit configured to execute a cache read operation or a data output operation (eg., logical control circuit 11 controls the input/output circuit 10 and the sequencer module 16 in accordance with the received signal., 0048, Fig. 2).

executing, by the control circuit, the cache read operation according to the cache read command sequence when the second register stores the cache read command sequence (eg., semiconductor memory device 100 executes a write operation or a read operation, 0042); 
storing the data output command sequence into the first register when the data output command sequence is transmitted from the controller and the second register stores the cache read command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2; second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2) ;
executing, by the control circuit, the data output operation according to the data output command sequence after execution of the cache read operation is completed (eg., Relationship Between Read Page and Reading Order of Data,.. FIG. 9, in the read operation, the semiconductor memory device 100 reads data of the lower page in one physical plane PBP, and in parallel reads data of the upper page in the other physical plane PBP. 0138-0142; the read operation of the upper page of the word line WL0 is executed in the physical plane PBP (2N+1), and the read data is stored in the data register 23., 0143; When the operation of outputting data “Dout (L)” of the lower page corresponding to the first read instruction is completed while the read operations AR and BR are being executed, the data input/output circuit 10b continues executing the operation of outputting the data “Dout (U)” of the upper page corresponding to the first read instruction, 0197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).


Claim 18.  Harada does not disclose, but Sugahara discloses 
		storing the data output command sequence into the first register when the second register stores the cache read command sequence and the data output command sequence is transmitted while the control circuit executes the cache read operation (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2; second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2) ;
transferring the data output command sequence from the first register to the second register and storing the data output command sequence into the second register after an execution of the cache read operation is completed (eg., When the operation of outputting data “Dout (L)” of the lower page corresponding to the first read instruction is completed while the read operations AR and BR are being executed, the data input/output circuit 10b continues executing the operation of outputting the data “Dout (U)” of the upper page corresponding to the first read instruction, 0197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, and Park with Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).


5.	Claims 4, 5, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Sugahara (cited above) and further in view of Yamanaka (US 20050259479)

Claim 4.	Harada in view of Sugahara does not disclose, but Yamanaka discloses 
further comprising: a first latch circuit configured to store data read From the memory cell array (e.g., first latch circuit, 0019).;  
	a second latch circuit configured to store data read from the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019); and

	wherein the address register is configured to store the LS first address while the first operation if executed, the address register is configured to store the second address after an execution of the first operation is competed (e.g., current address registers 204 and 206 for holding the addresses for reading the data of the cell arrays, the reserved address registers 203 and 205 receiving in advance and able to hold the reserved addresses for the next read operations from the outside, 0133),
	
	the first operation comprises transferring first data from the first latch circuit to the second Latch circuit, (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020) and

	the second operation comprises transferring third  data designated by a part of the second address from the second Latch circuit to the controller, and transferring fourth data designated by another part of the second address from the memory cell array to the first latch circuit (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Sugahara with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Claim 5.  Harada discloses wherein the control circuit is configured to start the second operation when the second latch circuit changes from busy to ready (e.g., The NAND type flash memory 10 in the ready state accepts a command from the controller 20, 0054 ready/busy signal, 0103).


Claim 19 is rejected for reason similar to claim 4 above.

Claim 20. Harada discloses starting, by the control circuit, the data output operation when the second latch circuit changes from busy to ready (e.g., The NAND type flash memory 10 in the ready state accepts a command from the controller 20, 0054 ready/busy signal, 0103).




Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 

For the rejections under 35 USC 103, Applicant’s arguments are not persuasive in view of the current rejections.
For claims 1, 10, Applicant argues that the cited references did not disclose the amended limitations.    In this OA, Sugahara in combination with Harada renders the limitations as obvious (Park, Edrington are not relied upon, without prejudice).

Harada does not disclose, but Sugahara discloses 
	a command register  comprising a first register and a second register (eg., register module 12, 0050), wherein 
	the first register is configured to store a data output command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2),
	 the second register is configured to store a cache read command sequence or a data output command sequence (eg.,  second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2), and
	 the cache read command sequence and the data output command sequence are transmitted from a controller (eg., command CMD that is received from the input/output circuit 10, 0055, 0056; received from the controller 200, 0042); and
	 a control circuit configured to execute a cache read operation or a data output operation (eg., logical control circuit 11 controls the input/output circuit 10 and the sequencer module 16 in accordance with the received signal., 0048, Fig. 2).

the control circuit executes the cache read operation according to the cache read command sequence when the second register stores the cache read command sequence (eg., semiconductor memory device 100 executes a write operation or a read operation, 0042); 
the first register stores the data output command sequence when the data output command sequence is transmitted from the controller and the second register stores the cache read command sequence (eg.,  first command register 15a temporarily stores a first physical command CMD that is received from the input/output circuit 10 0055 Fig. 2; second command register 15b temporarily stores a second physical command CMD that is received from the input/output circuit 10 and corresponds to, for example, the physical plane PBP (2N+1). The second physical command CMD is transferred from the second command register 15b to the sequencer module 16.., 0056, Fig. 2) ;
the control circuit is conficured to execute the data output operation according to the data output command sequence after execution of the cache read operation is completed (eg., Relationship Between Read Page and Reading Order of Data,.. FIG. 9, in the read operation, the semiconductor memory device 100 reads data of the lower page in one physical plane PBP, and in parallel reads data of the upper page in the other physical plane PBP. 0138-0142; the read operation of the upper page of the word line WL0 is executed in the physical plane PBP (2N+1), and the read data is stored in the data register 23., 0143; When the operation of outputting data “Dout (L)” of the lower page corresponding to the first read instruction is completed while the read operations AR and BR are being executed, the data input/output circuit 10b continues executing the operation of outputting the data “Dout (U)” of the upper page corresponding to the first read instruction, 0197).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Sugahara, providing the benefit of read instruction may be executed in parallel, the entire processing time may be shortened when plural read instructions are continuously executed (see Sugahara, 0235) including plural memory cells capable of storing at least first and second data; a control circuit (16) configured to control a read operation and a write operation; and an input/output circuit (10). (0236) control circuit reads the second data from the first plane and reads the first data from the second plane, and the input/output circuit sequentially outputs the first data read from the second plane and the second data read from the first plane (0236)  to provide a semiconductor memory device capable of improving the processing speed (0237).

For claims 4-5, Applicant argues that Yamanaka does not disclose the amended limitations.
In this OA, Yamanaka, in combination with Harada and Sugahara, render the limitations as obvious (see above rejections for details).
New claims 17-20 are rejected above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135